             Case 1:20-cv-09334-LGS Document 38 Filed 07/20/21 Page 1 of 2




                                                            July 19, 2021
Via ECF
Hon. Lorna G. Schofield
Thurgood Marshall United Stated Courthouse
40 Foley Square
New York, NY 10007

               Re:      Soranno v. Consolidated Edison Company of New York, Inc.
                        Case No. 20-cv-9334 (LGS)

Dear Judge Schofield:

        My firm represents Plaintiff Patrick Soranno. The Parties respectfully submit this joint status
report pursuant to the Court’s July 16, 2021 Order, and request a 60-day stay of discovery to allow the
parties to seek a resolution through private mediation.

       The Current Discovery Schedule

       On May 26, 2021, the Court granted in part the parties’ joint request for an extension of the
discovery deadlines, which was the first request for an extension of those deadlines. The current deadline
to complete fact discovery is August 11, 2021, and the current deadline to complete expert discovery is
September 27, 2021.

        Since the Court’s Order, the parties have continued working diligently to complete discovery.
Specifically, both parties have completed their respective production of documents in response to initial
document demands, and anticipate the possibility of only modest additional requests based on the
documents exchanged to date. In addition, Defendant has requested Plaintiff’s medical records and social
security disability records from third parties, but is still awaiting receipt of those records.

       Mediation

        Defendant’s counsel and I recently began discussing the possibility of resolving this matter
through mediation before engaging in further costly discovery, which will include six or more
depositions. Our clients have now agreed to schedule mediation toward that end. Mr. Limmiatis and I are
currently discussing choices of mediators and scheduling, and hope to have the mediation scheduled in
the near future.
               Case 1:20-cv-09334-LGS Document 38 Filed 07/20/21 Page 2 of 2




        Accordingly, in order to avoid the continuing cost of discovery and optimize the possibility of
 settlement, we respectfully request a 60-day stay of discovery to allow the parties’ time to pursue
 mediation.

                                                              Respectfully submitted,

                                                              /s/ M. Todd Parker
                                                              M. Todd Parker

The application is GRANTED in part. This action is STAYED for forty-five days. By
September 3, 2021, the parties shall file a status letter apprising the Court of the
outcome of settlement discussions.

So Ordered.

Dated: July 20, 2021
      New York, New York




                                                      2
